DETAILED CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-6 and 12-16 in the reply filed on December 30, 2020 is acknowledged.
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on December 30, 2020

Claims 1-16 are allowable. Claims 7-11, previously withdrawn from consideration as a result of a restriction requirement, requires all the limitations of an allowable claim (claim 1). Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among the different inventions, as set forth in the Office action mailed on December 10, 2020, is hereby withdrawn and claims 7-11 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 

Waisanen (US Publication 2006/0243881 A1) and Corbeil et al. (US Publication 2017/0031339 A1) are considered the closest prior art references to the claimed invention of independent claim 1.

Claim 1 claims the following:
	A self-maintaining crane system within a hostile environment comprising:

(a)    a wastewater treatment facility with said hostile environment therein;

(b)    a bridge movable along a pair of runway rails within said hostile environment;

(c)    a trolley movable between said runway rails;

(d)    a hoist disposed along said trolley, a cable extendable from and retractable into said hoist;

(e)    a pair of bridge sensors, one said bridge sensor determines whether said bridge is positioned at a bridge home position, another said bridge sensor determines whether said bridge is positioned at a bridge end position, said bridge being movable away from said bridge home position and toward said bridge end position after one said bridge sensor determines said bridge is positioned at said bridge home position;

(f)    a pair of trolley sensors, one said trolley sensor determines whether said trolley is positioned at a trolley home position, another said trolley sensor determines whether said trolley is positioned at a trolley end position, said trolley being movable away from said trolley home position and toward said trolley end position after one said trolley sensor determines said trolley is positioned at said trolley home position; and

(g)    a pair of hoist sensors, one said hoist sensor determines whether said cable is positioned at a hoist home position, another said hoist sensor determines whether said cable is positioned at a hoist end position, said cable being movable away from said hoist home position and toward said hoist end position after one said hoist sensor determines said cable is positioned at said hoist home position;

wherein said bridge, said trolley, or said cable are automatically moved to minimize functional impairment of said crane system by said hostile environment.	

Neither Waisanen nor Corbeil et al. explicitly disclose nor would be obvious to the limitations of 1) “a pair of bridge sensors, one said bridge sensor determines whether said bridge is positioned at a bridge home position, another said bridge sensor determines whether said bridge is positioned at a bridge end position, said bridge being movable away from said bridge home position and toward said bridge end position after one said bridge sensor determines said bridge is positioned at said bridge home position”, 2) “a pair of trolley sensors, one said trolley sensor determines whether said trolley is positioned at a trolley home position, another said trolley sensor determines whether said trolley is positioned at a trolley end position, said trolley being movable away from said trolley home position and toward said trolley end position after one said trolley sensor determines said trolley is positioned at said trolley home position”, 3) “a pair of hoist sensors, one said hoist sensor determines whether said cable is positioned at a hoist home position, another said hoist sensor determines whether said cable is positioned at a hoist end position, said cable being movable away from said hoist home position and toward said hoist end position after one said hoist sensor determines said cable is positioned at said hoist home position”, and 4) “wherein said bridge, said trolley, or said cable are automatically moved to minimize functional impairment of said crane system by said hostile environment”, in conjunction with the remaining limitations of independent claim 1.

Further, after extensive search of the prior art, the prior art does not disclose nor would be obvious to the limitations of 1) “a pair of bridge sensors, one said bridge sensor determines whether said bridge is positioned at a bridge home position, another said bridge sensor determines whether said bridge is positioned at a bridge end position, said bridge being movable away from said bridge home position and toward said bridge end position after one said bridge sensor determines said bridge is positioned at said bridge home position”, 2) “a pair of trolley sensors, one said trolley sensor determines whether said trolley is positioned at a trolley home position, another said trolley sensor determines whether said trolley is positioned at a trolley end position, said trolley being movable away from said trolley home position and toward said trolley end position after one said trolley sensor determines said trolley is positioned at said trolley home position”, 3) “a pair of hoist sensors, one said hoist sensor determines whether said cable is positioned at a hoist home position, another said hoist sensor determines whether said cable is positioned at a hoist end position, said cable being movable away from said hoist home position and toward said hoist end position after one said hoist sensor determines said cable is positioned at said hoist home position”, and 4) “wherein said bridge, said trolley, or said cable are automatically moved to minimize functional impairment of said crane system by said hostile environment”, in conjunction with the remaining limitations of independent claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUAN J CAMPOS, JR whose telephone number is (571)270-5229.  The examiner can normally be reached on Monday-Friday 9am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R. Mansen can be reached on phone number 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        

/JJC/